Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art, (U.S. PUBS No. 2013/0213697), teaches a a first electrode and a second electrode spaced from each other in a first direction on a substrate; a light emitting element between the first electrode and the second electrode; an intermediate pattern located between the first electrode and the second electrode in the first direction and located between the substrate and the plurality of light emitting elements in a thickness direction of the substrate; a first contact electrode electrically connecting the light emitting element and the first electrode; and a second contact electrode electrically connecting the light emitting element and the second electrode, wherein one side of the intermediate pattern is spaced from the first electrode with a first gap therebetween in the first direction, and another side of the intermediate pattern is spaced from the second electrode with a second gap therebetween in the first direction, but is silent with respect to the above teachings in combination with a pixel comprising: a first electrode and a second electrode spaced from each other in a first direction on a substrate; a plurality of light emitting elements between the first electrode and the second electrode; an intermediate pattern located between the first electrode and the second electrode in the first direction and located between the substrate and the plurality of light emitting elements in a thickness direction of the substrate; a first contact electrode electrically connecting one end portion of each of the light emitting elements and the first electrode; and a second contact electrode electrically connecting an other end portion of each of the light emitting elements and the second electrode, wherein one side of the intermediate pattern is spaced from the first electrode with a first gap therebetween in the first direction, and an other side of the intermediate pattern is spaced from the second electrode with a second gap therebetween in the first direction, and wherein the intermediate pattern comprises a same material as that of the first and second electrodes.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/25/22